Exhibit (10)AA

[targetexhibit10aaimage1.gif]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the
“Director”) identified in the Award Letter. This award (the “Award”) of
Restricted Stock Units (“RSUs”), provided to you as a member of the Board, is
being issued under the Amended and Restated Target Corporation 2011 Long-Term
Incentive Plan (the “Plan”), subject to the following terms and conditions.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of RSUs. Subject to the relevant terms of the Plan and this
Agreement, as of the Grant Date, the Company has granted the Director the number
of RSUs set forth in the Award Letter.


3.    Vesting Schedule. Beginning with the calendar quarter in which the Grant
Date occurs, 25% of the RSUs shall vest on the last day of each calendar quarter
of the year in which the Grant Date occurs (i.e., March 31, June 30, September
30 and December 31) and any remaining RSUs shall become fully vested on December
31 of the year in which the Grant Date occurs (the “Final Vesting Date”).


4.    Circumstances that Accelerate the Vesting Date. All unvested RSUs subject
to this Agreement shall become immediately vested if the Director ceases to be a
member of the Board due to (a) death, (b) Disability, (c) reaching the mandatory
retirement age for members of the Board, or (d) reaching the maximum term limit
for members of the Board.


In the event a Change in Control occurs prior to the Final Vesting Date, a
pro-rata portion of the RSUs shall become immediately vested, to the extent not
already vested. For this purpose a pro-rata portion of the RSUs shall be
determined by multiplying the aggregate RSUs subject to the Award by a fraction,
the numerator of which is the number of months that have elapsed since the Grant
Date (rounded to the nearest whole month) and the denominator is 12.










--------------------------------------------------------------------------------



5.    Effect of Ceasing to be a Member of the Board. In the event that the
Director ceases to be a member of the Board for any reason prior to the Final
Vesting Date, except as specifically provided in this Agreement, the unvested
portion of the Award shall be forfeited.


6.    Dividend Equivalents. The Director shall have the right to receive
additional RSUs with a value equal to the regular cash dividend paid on one
Share for each RSU held pursuant to this Agreement prior to the conversion of
RSUs and issuance of Shares pursuant to Section 7. The number of additional RSUs
to be received as dividend equivalents for each RSU held shall be determined by
dividing the cash dividend per share by the Fair Market Value of one Share on
the dividend payment date; provided, however, that for purposes of avoiding the
issuance of fractional RSUs, on each dividend payment date the additional RSUs
issued as dividend equivalents shall be rounded up to the nearest whole number.
All such additional RSUs received as dividend equivalents shall be fully vested
upon issuance, and shall be converted into Shares on the basis and at the time
set forth in Section 7 hereof.


7.    Conversion of RSUs and Issuance of Shares. The Director shall receive one
Share for each vested RSU on the date that is as soon as administratively
feasible, but not more than 90 days, following the Director’s death or other
termination of service as a member of the Board and cessation of all contractual
relationships as an independent contractor with the Company (or any other entity
which would be treated as a single employer with the Company under Code Section
414(b) or 414(c)) which causes the Director to experience a “separation from
service” within the meaning of Code Section 409A; provided, however, that in the
event the Company determines that the Director is a “specified employee” under
Code Section 409A (or successor provision) and that such distribution is subject
to Code Section 409A(a)(2)(B), the issuance of the Director’s Shares will be
suspended until six months after the Director’s separation from service, or if
earlier, the Director’s death. Until such time as the Director’s RSUs have been
converted into Shares pursuant to this Section 7, the RSUs will not carry any of
the rights of share ownership and will not be entitled to vote or receive
dividends (other than the right to receive dividend equivalents).


8.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Director other than pursuant to the
terms of the Plan.


9.    Service as a Member of the Board. Nothing in this Agreement, the Plan or
the Award Letter shall give the Director any claim or right to continue as a
member of the Board.



2.

--------------------------------------------------------------------------------



10.    Governing Law; Venue; Jurisdiction. To the extent that federal laws do
not otherwise control, this Agreement, the Award Letter, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The exclusive forum and venue for
any legal action arising out of or related to this Agreement shall be the United
States District Court for the District of Minnesota, and the parties submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and the Director,
as a condition of this Agreement, consents to the personal jurisdiction of that
court. If any provision of this Agreement, the Award Letter or the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, the Award Letter or the Plan, and
the Agreement, the Award Letter and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


11.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


12.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Director by electronic means
any documents related to his or her participation in the Plan. The Director
acknowledges receipt of a copy of the Plan and the Award Letter.  


[End of Agreement]



3.